SCHWAB, C. J.
The 25-year marriage of the parties was ended by a decree of divorce in 1970. For reasons which we need not set forth here the wife left the marriage without any substantial assets by way of property settlement but was awarded, in addition to child support, $500 per month permanent alimony.
After the divorce the wife attended college and is now employed as a teacher with take-home pay of approximately $6,000 per year. The husband’s after-tax income is $58,000 per year. The trial judge disagreed with the husband’s contention that the $52,000-per-year disparity in income was insufficient to justify continuance of alimony payments. We agree with the trial judge that the required alimony should not be eliminated or reduced. We also agree with the trial judge that, contrary to the wife’s position, there is no basis for increasing the alimony.
Affirmed. Costs to respondent.